Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
The office acknowledges Applicants filing of claim amendments dated 5/3/2021. Claims 5-8 has been amended. Claims 1-9 are pending. For the sake of compact prosecution the examiner discussed restriction election with attorney of record, Jay Lessler on 8/12/2022. Applicants on 8/16/2022 provisionally elected coronavirus (viral infection), apilimod (PIKfyve inhibitor) and nafamostat (TMPRSS-2 inhibitor) as the species for examination. Claims 1-4, 6-7 and 9 read on the elected species. Claims 5, 8 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-4, 6-7 and 9 and are herein acted on the merits.
Application Priority
This application filed 05/03/2021 Claims Priority from Provisional Application 63018853, filed 05/01/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.


					Election/Restrictions
This application contains claims directed to the following patentably distinct species in a method of treating viral infection(s):
(i) Viral infection(s)
(ii) PIKfyve inhibitor(s)
(iii) TMPRSS-2 inhibitor(s)
The species are independent or distinct because each species of viral infection is distinct and different; each species of PIKfyve or TMPRSS-2 inhibitors are structurally dissimilar compounds that lack common core, for e.g. the compounds can be small organic molecules (e.g. apilimod or nafamostat) or RNA or DNA molecule or protein etc. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the method involving treating a viral infection with the agents as claimed requires a separate search of the patent and non-patent literature to identify the structural features not shared with any other species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
During a telephone conversation with Atty. Jay Lessler on 8/16/2022 a provisional election was made to prosecute the invention with species, coronavirus (viral infection), apilimod (PIKfyve inhibitor) and nafamostat (TMPRSS-2 inhibitor). Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6-7, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for percent relative inhibition and percent cytotoxicity for the ability of a Pikfyve inhibitor Compound A to block live SARS-CoV-2 viral entry in Vero E6 cells, percent relative inhibition of viral infection with SARS-CoV-2 pseudovirus after treatment with one of ten Pikfyve antisense oligonucleotides, the percent relative inhibition of viral infection with SARS-CoV-2 pseudovirus after treatment with the Pikfyve inhibitor Compound A, the TMPRSS2 inhibitor nafamostat, or a combination of Compound A and nafamostat does not reasonably provide enablement for treating all types of viral infection comprising administering an effective amount of PIKfyve inhibitor and TMPRSS-2 inhibitor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the breadth of the claims, 3) the predictability or lack thereof in the art, 4) the state of the prior art, 5) the presence or absence of working examples, 6) the amount of direction or guidance present, 7) the relative skill of those in the art and 8) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
(1)/(2) The nature of the invention & breadth of claims: The claims are broad in scope in regards to (i) PIKfyve inhibitors (ii) TMPRSS-2 inhibitors (iii) viral infections to be treated (iv) amount of the PIKfyve inhibitors and TMPRSS-2 inhibitors to be administered in different type of infections and the claims further encompass any route of administration e.g. oral, nasal, topical, parenteral etc. and to any subject including human and non-human animal. 
The viruses that cause viral infections include but not limited to Coronavirus, Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2), Middle East Respiratory Syndrome Coronavirus (MERS-CoV), Severe Acute Respiratory Syndrome Coronavirus (SARS-CoV), Respiratory Syncytial Virus (RSV), Rhinovirus, Influenza A, Influenza B, Influenza C, Human metapneumovirus, LCMV (lymphocytic choriomeningitis virus), hepatitis B virus, Coxsackie B virus (CBV), Human Immunodeficiency Virus (HIV), Parainfluenza virus type 1, Parainfluenza virus type 2, Parainfluenza virus type 3, Parainfluenza virus type 4, Adenovirus, Enterovirus, Varicella-zoster virus, Hantavirus, Epstein-Barr virus (EBV), Herpes Simplex Virus, Cytomegalovirus (CMV), RNA virus selected from the group consisting of reoviridae, coronaviridae, picornaviridae, flaviviridae, hepeviridae, togaviridae, filoviridae, paramyxoviridae, pneumoviridae, retroviridae, rhabdoviridae, hantaviridae, and Orthomyxoviridae. RNA virus include rotavirus, coronavirus, SARS virus, poliovirus, rhinovirus, hepatitis A virus, yellow fever virus, west nile virus, hepatitis C virus, dengue fever virus, zika virus, rubella virus, sindbis virus, Chikungunya virus, Ebola virus, Marburg virus, measles virus, mumps virus, respiratory syncytial virus, rabies virus, human immunodeficiency virus, influenza virus A, influenza virus B, influenza virus C, and influenza virus D, Human Immunodeficiency Virus (HIV), Hepatitis B Virus (HBV), Hepatitis C Virus (HBV), influenza virus, Epstein-Barr virus (EBV, Human gamma herpesvirus 4), herpes simplex virus (HSV-1, Human alpha herpesvirus).
Other types of viruses include Hepatitis B virus, Hepatitis D virus, ebola virus, Marburg virus, human parainfluenza virus 1, measles virus, mumps virus, human respiratory syncytial virus, vesicular stomatitis Indiana virus, rabies virus, bovine ephemeral fever virus, lymphocytic choriomeningitis virus, Bunyamwera virus, Hantaan virus, Nairobi sheep disease virus, sandfly fever Sicilian virus, influenza virus A, influenza virus C, Thogoto virus, mouse mammary tumor virus, murine leukemia virus, avian leukosis virus, Mason-Pfizer monkey virus, bovine leukemia virus, human immunodeficiency virus 1, human spumavirus, duck hepatitis B virus, and a combination thereof; or an infection from a virus selected from the group consisting of filovirus, paramyxovirus, morbillivirus, rubulavirus, pneumovirus, vesiculovirus, lyssavrius, ephemerovirus, arenavirus, bunyavirus, hantavirus, nairovirus, phlebovirus, Orthohepadnavirus, Avihepadnavirus, Mammalian type B retroviruses, Mammalian type C retroviruses, Avian type C retroviruses, Type D retroviruses, BLV-HTLV retroviruses, Lentivirus, Spumavirus.
(3) The predictability or lack thereof in the art and (4) State of the art:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will have the alleged activity. 
Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved". See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Applicants in the background cite the following references:

    PNG
    media_image1.png
    218
    673
    media_image1.png
    Greyscale

The currently claimed method includes treating all kinds of viral infections which include infections by DNA virus, RNA virus, animal viruses, plant viruses etc. The disclosure does not provide how the limited amount data tested with just one PIKfyve inhibitor, and one TMPRSS-2 inhibitor (nafamostat) correlates to the treatment of any viral infection and types of viral infections. The instant specification is short of any examples or data in regards to the supposed treating of all viral infections. Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the combination of PIKfyve inhibitors and TMPRSS-2 inhibitors. There is nothing in the specification that provides guidance to how the combination of TMPRSS2 and PIKfyve will be useful in treating all viral infection as claimed. There are hundreds of viruses that can cause different types of viral infections but Applicants have not provided any evidence to support of how each specific viral infection will be treated in a subject except for SARS-CoV-2 with two compounds and combination of the same. 
According to International Committee on Taxonomy of Viruses, there are hundreds of viruses (For the latest list see, https://ictv.global/msl). Viruses are classified on the basis of the nature of the nucleic acid in the virion, the symmetry of the protein shell, the presence or absence of a lipid membrane, and the dimensions of both the virion and the capsid. This is generally unrelated to the mode of action. Commonly an antiviral agent will be effective against a single species but may not be effective against other viruses in the same genus. What few antiviral agents exist are effective against only a limited range of viruses. Amantadine has some effect on Influenza A but is ineffective against Influenza B or C. Acyclovir, is useful in HSV encephalitis, genital HSV, Varizella-zoster-chickenpox, VZ-shingles but not for other viral infections (See https://www.ncbi.nlm.nih.gov/books/NBK542180/). AZT, part of the widely used treatment for HIV is not effective against DNA containing viruses. 5-FU, applied topically is effective against the human papilloma virus but has no effect against RNA viruses systemically or topically. Rabies has been known for hundreds of years and there is no effective treatment. A specific vaccine is known, which of course is ineffective against any other species of virus. No small molecule treatment of rabies is known. This lack of general efficacy in the antiviral arts means that a clinician is required to identify the species of viruses causing the disease before beginning treatment.
Kaushar et al. review in page 2, Introduction para 1 teach in regarding to the difficulties in developing drugs with selective toxicity against viruses, and the difficulty in designing a safe and effective anti-viral drug. 

    PNG
    media_image2.png
    330
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    328
    media_image3.png
    Greyscale

Further taught is that in spite of modern tools and stringent measures for the quality of control only a few antiviral drugs are getting approved for the use of human either due to the side effects or resistance to antiviral drugs (see P 2, Introduction, last para). 
Kaushar teach in page 2 regarding DNA virus and RNA virus. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Kaushar teach that foscarnet should be administered intravenously as fair oral details have not been made (See Foscarnet, page 4), the value of ganciclovir is limited by its low bioavailability (page 4, Valacyclovir, last two lines). Interferon alpha is not available orally and should be administered intramuscular or subcutaneous infusion (p 5, Interferon Alpha). Kaushar teach that the drugs failure in human trials is a general process that requires to be worked out and addressed (Conclusion) (Kaushar, Int J of Immunopathology & Pharmacology, 35, 1-12, 2021).  
According to Adamson, clinically approved antiviral drugs are currently available for only 10 of the more than 220 viruses known to infect humans (Abstract). Not all vaccines that elicit protection against infection prove to be successful. The licensed Dengue fever vaccine, Dngvaxia led to antibody dependent enhancement (ADE) of infection by different DENV serotypes in vaccinated patients and ZIKV vaccines have also been unsuccessful due to ADE (antiviral strategies, p 3647, col. 2, para 2). 

    PNG
    media_image5.png
    110
    597
    media_image5.png
    Greyscale

(see page 3650, col. 1, para 2). 

    PNG
    media_image6.png
    224
    645
    media_image6.png
    Greyscale

(See p 3650, col,. 1, lines 2-9). 
Adamson discusses about the major challenges facing anti-viral drug development, the resistance, see p 3651, para 2) and testing (p 3651, col. 2, para 1). 

    PNG
    media_image7.png
    556
    600
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    307
    633
    media_image8.png
    Greyscale

(Adamson, Chem. Soc. Rev., 2021, 50, 3647-55). 
It is noted that coronaviruses are a group of related RNA viruses that cause diseases in mammals and birds. In humans and birds, they cause respiratory tract infections that can range from mild to lethal and more lethal varieties can cause SARS, MERS, and COVID-19. In cows and pigs they cause diarrhea, while in mice they cause hepatitis and encephalomyelitis (Wikipedia, 2022). The reference describes that coronaviruses form the subfamily of orthocoronavirinae, there are six species of human coronaviruses including SARS-CoV-2, which causes COVID-19. WebMD reference also discusses the strains of coronavirus, mutations and strains and teaches that the virus that causes COVID-19 will probably keep changing, experts may find new strains, it’s impossible to predict how those virus changes might affect what happens, but change is just what viruses do (WebMD, 2021). It is noted that the canine coronavirus is not the same virus as SARS-CoV-2 (Gollakner, https://vcahospitals.com/know-your-pet/ coronavirus-disease-in-dogs). In a nutshell there are different types of coronaviruses that occur in humans and animals and different coronavirus diseases associated with it. 	
Tompa summarizes and reviews FDA approved anti-viral drugs for the treatment of viral infections in human caused by HIV, HCV, HBV, influenza, Herpes Simplex virus, HPV, RSV, HCMV, VZV (Table 1) (Int J of Biological Macromolecules, 2021, 524-541). 
US 20130273070T teach that TMPRSS2 inhibitors may be useful in influenza infections. Chandran teach PIKfyve inhibitors may be useful in Warburg and ebolavirus infections (US 9234885 B2). Lichenstein claim the use of apilimod composition in Ebola or Marburg viral infection in a mammalian subject (US 10729694 B2). 
In summary, no single agent or combination of two agents(s) has been known in the art in treating all viral infections. Further certain anti-viral drugs can be administered only in specific dosage forms. The anti-viral drug development and testing is very challenging and as of date only select anti-viral drugs have been approved for few select viral infections. The literature teach the unpredictability of using a single agent for the treatment of all different viral infections. 
(4) The amount of direction or guidance present and 5) the presence or absence of working examples:
	Applicants provide guidance to select PIKfyve and TMPRSS-2 inhibitors,SARS-CoV-2, Covid-19, biological activity of select compounds of PIKfyve inhibitors (Tables 1-2). The data provided in the specification are to: (i) percent relative inhibition and percent cytotoxicity for the ability of a Pikfyve inhibitor Compound A to block live SARS-CoV-2 viral entry in Vero E6 cells, (ii) percent relative inhibition of viral infection with SARS-CoV-2 pseudovirus after treatment with one of ten Pikfyve antisense oligonucleotides, (iii) the percent relative inhibition of viral infection with SARS-CoV-2 pseudovirus after treatment with the Pikfyve inhibitor Compound A, the TMPRSS2 inhibitor nafamostat, or a combination of Compound A and nafamostat. Example 92 describes the activity of compound A, 
The specification has no working examples to show treating of all of the viral infections with a representative number of PIKfyve inhibitors and TMPRSS-2 inhibitors. 
(7) The quantity of experimentation:
The level of experimentation required in order to practice the claimed invention would be undue as the instant claim is to a method of treating any viral infection caused by any virus including coronavirus with the combination of the agents as claimed. In the instant case one has to find the effective amount that can be administered safely to any subject (humans and animals) prior to the evaluation of the effective dosage amount for the treatment of various viral infections. In general, animal or in vivo studies are conducted to find the dosing regimens for use in clinical trials. 
Since the guidance and teaching provided by the specification is limited to specific in vitro studies, with two compounds and one combination for SARS-CoV-2 virus, treating all the viral infections including infections caused by coronavirus with the agents as in claim 1 require a high level of experimentation even for a person highly skilled in the art. It must also be accepted that in vitro testing has its limitations, at least in part because isolated tissues can never fully represent the complex integrated biological systems operating in vivo. When extrapolating in vitro data to in vivo situations, one should be extremely careful with such things as the therapeutic concentrations of the studied substance in relation to the in vitro substrate concentration and the inhibitory values (IC50 and Ki), possible co-medicated drugs, and the other possible pathways of metabolism, elimination as an unchanged compound, binding to serum protein or the effect of active transport systems in and out of the cell. All these factors may have to be taken into consideration in the extrapolation from in vitro metabolic clearance to in vivo clearance in patients. It is noted that coronavirus comprises different types of RNA viruses, they mutate quickly and the treatments may lose effectiveness over time. Further, the factor that makes viruses very difficult to treat depends on the response of our bodies. 
The scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be unpredictable factor. A person of ordinary skill in the art from the specification or from the prior art cannot predict from the in vitro data provided that the combination of PIKfyve inhibitor and a TMPRSS2 inhibtior would be effective in treating all the viral infections as claimed. 
In view of the breadth of the claims, the chemical nature of the invention, the unpredictability of pharmaceutical arts, and with very limited in vitro data and the lack of in vivo examples, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. 
A skilled artisan would have to undergo exhaustive studies to evaluate the use of the combination of PIKfyve inhibitor and a TMPRSS2 inhibtior for the treatment of various viral infection conditions, including the elected subgenus species (coronavirus) in order to be able to fully carry out the invention to commensurate in scope with the claims. The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (bioRxiv, https://doi.org/10.1101/2020.04.21.053058, Apr 2020) in view of Yamaya et al. (Tohoku J Exp. Med, 2020, 251, 27-30). 
Kang teachings are to inhibition of SARS-CoV-2 with PIKfyve inhibitor, apilimod (Abstract). Kang teach the effects of apilimod on infection of VSV-eGFP-SARS-CoV-2 chimera and showed that apilimod blocks infection of the chimera with an IC50 of ~50nm (page 5, lines 119-121). Apilimod inhibits infection by authentic SARS-CoV-2 strain 2019-nCOV/USA-WA1/2020 virus with an IC50 slightly lower than its IC50 for the VSV-eGFP-SARS-CoV-2 (p 5, lines 126-128), also see p 9, lines 221-238, Fig. 7. Kang suggests that apilimod which has passed safety tests in previous human clinical trials for non-viral indications is a potential starting point for developing small molecule entry inhibitors of SARS-CoV-2 that cold limit infection and disease pathogenesis (p 6, lines 129-132). The results are provided in pages 7-9. 
Kang do not teach in combination TMPRSS2 inhibitor, e.g. the elected species, nafamostat in the method of treating a viral infection, elected species, coronavirus. 
Yamaya teach the inhibitory effects of camostat and nafamostat (TMPRSS2 inhibitors) in the replication of coronavirus 229 E, in HNE epithelial cells (Materials and Methods, Fig. 1, page 28). See Fig. 2 for nafamostat, camostat in the coronavirus 229 E replication pathway. Yamaya teach protease inhibitors such as nafamostat or combination with other drugs may become candidate drugs to inhibit the replication of SARS-CoV-2 (Abstract). 
From the combined teachings of Kang and Yamaya a person of ordinary skill in the art would have found it obvious to use in combination apilimod and nafamostat in treating SARS-CoV-2 infection in subjects including human. A person of ordinary skill in the art would have found it obvious to combine two agents used for the same purpose, e.g. for inhibiting SARS-Cov-2 virus to treat viral infection associated with SARS-CoV-2 in subjects including human. One of skilled in the art would have been motivated to do so is to obtain additive or synergistic therapeutic benefits in treating SARS-CoV-2 viral infection. The strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) and MPEP 2144. Thus claims 1-4, 6-7 would have been obvious from the combined prior art teachings. As to claim 9, a person of ordinary skill in the art would have found it obvious to formulate both apilimod (PIKfyve inhibitor) and nafamostat (TMPRSS2 inhibitor) as a pharmaceutical composition for treating SARS-CoV-2 infection. One of ordinary skill in the art would have been motivated to incorporate the two agents herein in a single combination pharmaceutical composition because combining the agents herein each of which is known to be useful for inhibiting SARS-Cov-2 virus individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069. 




Claim(s) 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Riva et al. (bioRxiv, A Large-scale Drug Repositioning Survey for SARS-CoV-2 Antivirals | bioRxiv, posted April 2020, https://doi.org/10.1101/2020.04.16.044016) in view of Yamamoto et al. (bioRxiv, https://doi.org/10.1101/2020.04.22.054981, version posted Apr 23 2020) and Drug Target Review (https://www.drugtargetreview.com/ news/58915/nafamostat-inhibits-sars-cov-2-infection-preventing-covid-19-transmission/, published 31 March 2020).
Riva teach apilimod, a specific PIKfyve inhibitor was found to inhibit SARS-CoV-2 replication at an EC50 concentration of 23 nM (see p 20, lines 12-13, Fig. 3). 
Riva do not teach in combination TMPRSS2 inhibitor, e.g. the elected species, nafamostat in the method of treating a viral infection, elected species, coronavirus. 
Yamamoto et al. teach that nafamostat (TMPRSS2 inhibitor) potentially inhibits SARS-CoV-2 infection in vitro. Yamamoto teach that nafamostat mesylate blocked SARS-CoV-2 infection of Calu-3 cells with an EC50 around 10 nm, which is below its average blood concentration after intravenous administration through continuous infusion. These findings, together with accumulated clinical data regarding its safety, make nafamostat a likely candidate drug to treat COVID-19 (see Abstract, p 8, last para, Fig. 1). 
Drug Target Review teach nafamostat inhibits SARS-CoV-2 infection. The reference teach the effects of Nafamostat and Camostat, demonstrating that Nafamostat inhibited SARS-CoV-2 S protein-initiated fusion at a concentration less than one-tenth of that needed by Camostat (p 3, para 3). Nafamostat is administered by intravenous infusion (IV). The researchers speculated that the blood concentration of Nafamostat after IV administration would exceed the concentration needed experimentally to inhibit membrane fusion via the SARS-CoV-2 S protein. Therefore, it is expected that Nafamostat will prevent SARS-CoV-2 from entering human cells. Camostat is an oral drug and the researchers suggest that blood levels after oral administration may be inferior to Nafamostat (p 3, para 5). “Both drugs could be used alone, or in combination with other antiviral drugs that target separate processes needed for virus production, such as RNA replication or viral protein processing,” concluded Inoue (page 4, para 1). The team concluded that nafamostat is the most effective repurposed drug against SARS-CoV-2 S protein-initiated fusion among the protease inhibitors used in clinical practice and tested so far (p 3, para 4). 
From the combined teachings of Yamamoto and Drug Target Review, a person of ordinary skill in the art would have found it obvious to use nafamostat in combination with apilimod in treating SARS-CoV-2 infection in subjects including human. A person of ordinary skill in the art would have found it obvious to combine two agents used for the same purpose, e.g. for inhibiting SARS-Cov-2 virus to treat viral infection associated with SARS-CoV-2 in subjects including human. One of skilled in the art would have been motivated to do so is to obtain additive or synergistic therapeutic benefits in treating SARS-CoV-2 viral infection. The strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) and MPEP 2144. Thus claims 1-4, 6-7 would have been obvious from the combined prior art teachings. As to claim 9, a person of ordinary skill in the art would have found it obvious to formulate both apilimod (PIKfyve inhibitor) and nafamostat (TMPRSS2 inhibitor) as a pharmaceutical composition for treating SARS-CoV-2 infection. One of ordinary skill in the art would have been motivated to incorporate the two agents herein in a single combination pharmaceutical composition because combining the agents herein each of which is known to be useful for inhibiting SARS-Cov-2 virus individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069. 

Claim(s) 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrogelly et al. (US 20210009718, effective filing date Jun 25 2019) in view of Cruz et al. (US 20220193204 A1, effective filing date May 14 2019). 
Ambrogelly et al. explicitly teach that PIKfyve kinase inhibitor, e.g. apilimod is a SARS-CoV-2 (COVID-19) therapeutic agent (p 15, col, 2 lines 46-49) and COVID-19 therapeutic agents can be combined with PIKfyve kinase inhibitor, e.g., apilimod (p107, lines 32-35).  
The reference do not teach in combination TMPRSS2 inhibitor, e.g. the elected species, nafamostat in the method of treating a viral infection, elected species, coronavirus. 
Cruz teach the agents that treat SARS-CoV-2 drug include nafamostat (Claim 34). 
From the teachings of Ambrogelly and Cruz a person of ordinary skill in the art would have found it obvious to use in combination apilimod and nafamostat in treating SARS-CoV-2 infection in subjects including human. A person of ordinary skill in the art would have found it obvious to combine two agents used for the same purpose, e.g. for treating SARS-Cov-2 viral infection in subjects including human. One of skilled in the art would have been motivated to do so is to obtain additive or synergistic therapeutic benefits in treating the SARS-CoV-2viral infection. The strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) and MPEP 2144. Thus claims 1-4, 6-7 would have been obvious from the combined prior art teachings. As to claim 9, a person of ordinary skill in the art would have found it obvious to formulate both apilimod (PIKfyve inhibitor) and nafamostat (TMPRSS2) as a pharmaceutical composition for treating SARS-CoV-2 infection. One of ordinary skill in the art would have been motivated to incorporate the two agents herein in a single combination pharmaceutical composition because combining the agents herein each of which is known to be useful to treat SARS-Cov-2 individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069. 

Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Hoffmann teach TMPRSS2 inhibitor, camostat mesylate blocks SARS-Cov-2 infection of lung cells (p 275, col. 2, lines 1-3, p 275, col.2 , lines 9-15, Hoffmann et al. (IDS: Cell, Apr 16 2020, 271-280). Shetty teach camostat, nafamostat as possible therapeutic strategy for the management of Covid-19/SARS-CoV-2 infection (Table 1) (Shetty, Indian J of Ophthalmology, published March 28 2020). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627